******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    JACQUELINE O. JUMA v. TOM M. AOMO
                (AC 37880)
                Lavine, Mullins and Mihalakos, Js.
     Argued September 7—officially released October 11, 2016

 (Appeal from Superior Court, judicial district of
Hartford, Olear, J. [dissolution judgment]; Ficeto, J.
                [motion to modify].)
  Tom M. Aomo, self-represented, the appellant
(defendant).
                                  Opinion

   PER CURIAM. The self-represented defendant, Tom
M. Aomo, appeals from the postdissolution judgment
of the trial court, reinstating the financial orders issued
at the time of dissolution.1 The trial court, Olear, J.,
dissolved the marriage of the defendant and the self-
represented plaintiff, Jacqueline O. Juma,2 on July 1,
2011, and issued financial orders with respect to the
defendant’s child support and alimony obligations. See
Juma v. Aomo, 143 Conn. App. 51, 54, 68 A.3d 148
(2013). The defendant subsequently became unem-
ployed, and the parties agreed that his financial obliga-
tions should be modified downward. On November 5,
2013, the court, Ficeto, J., revised its financial orders
downward and entered certain orders regarding the
arrearage the defendant owed the plaintiff. Thereafter,
defendant found new employment, and, on December
10, 2014, the plaintiff filed a motion to modify child
support and alimony asking the trial court to reinstate
its original financial orders in the judgment of dissolu-
tion. Following a hearing, Judge Ficeto granted the
plaintiff’s motion to modify child support and alimony,
reinstating the defendant’s financial obligations pursu-
ant to the judgment of dissolution. On the basis of our
thorough review of the record, and after considering
the record and the defendant’s brief and argument, we
conclude that there is no error. We, therefore, affirm
the judgment of the trial court.
      The judgment is affirmed.
  1
    The defendant also claims that the court, Ficeto, J., improperly denied
his motion for contempt.
  2
    The plaintiff filed a statement in lieu of brief and did not appear at oral
argument. We therefore have decided the appeal on the basis of the record
and the defendant’s brief and oral argument. See, e.g., Goss v. Bella Notte
of West Hartford, Inc., 99 Conn. App. 449, 450, 915 A.2d 881 (2007).